                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

 In re: Terry L. Baker                       )              Case No.: 18-82757-CRJ-7
        SSN: xxx-xx-1494                     )
                                             )
                Debtor.                      )              Chapter 7

                ORDER ON MOTION TO APPROVE PROFESSIONAL FEES

         This matter came before the Court for hearing upon the Trustee’s Motion for Approval
 for Payment of Professional Fees to Sparkman, Shepard & Morris, P.C. (Doc. 41). After proper
 notice, a hearing was held in on April 8, 2020, whereupon Kevin M. Morris appeared on behalf
 of the Trustee, B. Grant McNutt appeared on behalf of the Debtor, and Richard M. Blythe
 appeared on behalf of the Bankruptcy Administrator.

        The Bankruptcy Administrator filed a recommendation finding that the requested fees
 and expenses of $3,059.97 are reasonable.

        Upon consideration by the Court, and with no objections having been filed, it is hereby

         ORDERED, ADJUDGED and DECREED that the Trustee’s Motion for Approval for
 Payment of Professional Fees to Sparkman, Shepard & Morris, P.C. in the amount of $3,059.97,
 consisting of compensation for legal services rendered in the amount of $3,032.63 and
 reimbursement of expenses in the amount of $27.34 is hereby APPROVED.

 Dated this the 9th day of April, 2020.

                                                    /s/ Clifton R. Jessup, Jr.
                                                    Clifton R. Jessup, Jr.
                                                    United States Bankruptcy Judge


 Prepared by:
 Kevin M. Morris
 Attorney for Trustee




Case 18-82757-CRJ7         Doc 46    Filed 04/09/20 Entered 04/09/20 14:04:42          Desc Main
                                    Document      Page 1 of 1
